--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 


AGREEMENT AND PLAN OF MERGER
 
by and among
 
Solar Power, Inc.,
 
Welund Acquisition Corp.
 
and
 
Welund Fund, Inc.
 
dated as of August 23, 2006
 








 













--------------------------------------------------------------------------------


 


AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”), is made and entered into as
of August 23, 2006, by and among Solar Power, Inc., a California corporation
(“SPI”), Welund Fund, Inc., a Nevada corporation (the “Company”), and Welund
Acquisition Corp., a Nevada corporation and wholly-owned subsidiary of the
Company (“Merger Sub”). Certain other capitalized terms used in this Agreement
are defined in Exhibit A attached hereto.
 
RECITALS
 
WHEREAS, the respective Boards of Directors of SPI, Merger Sub and the Company
believe it is in the best interest of each company and their respective
stockholders to consummate the business combination transaction provided for
herein in which Merger Sub would merge with and into SPI with SPI as the
surviving corporation (the “Merger”);
 
WHEREAS, the respective Boards of Directors of SPI, Merger Sub and the Company
have approved this Agreement and the Merger, upon the terms and subject to the
conditions set forth in this Agreement in accordance with the Nevada Revised
Statutes (“NRS”), the California General Corporation Law (“CGCL”) and their
respective charter documents;
 
WHEREAS, it is intended that, for federal income tax purposes, the Merger will
qualify as a reorganization under the provisions of Section 368(a) of the Code;
and
 
WHEREAS, each of SPI and the Company desire to make certain representations,
warranties, covenants and agreements in connection with the Merger and also to
prescribe various conditions to the consummation thereof.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE 1

 
THE MERGER
 
1.1.   The Merger. Upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with the NRS and the CGCL, Merger Sub shall be
merged with and into SPI at the Effective Time of the Merger (as defined in
Section 1.3). Following the Merger, the separate corporate existence of Merger
Sub shall cease, and SPI shall continue as the surviving corporation (the
“Surviving Corporation”) and shall succeed to and assume all the rights,
properties, liabilities and obligations of Merger Sub in accordance with the NRS
and CGCL.
 
1.2.   Closing. The closing of the Merger (the “Closing”) shall take place at
the offices of Bullivant Houser Bailey PC at 1415 L Street, Suite 1000,
Sacramento, California 95814 at the date and time on which the conditions to
Closing set forth in Article 8 of this Agreement shall have been satisfied or
waived by the appropriate party or at such time as the parties hereto agree. The
date on which the Closing actually occurs and the transactions contemplated
hereby become effective is hereinafter referred to as the “Closing Date.” At the
time of the Closing, SPI and the Company shall deliver the certificates and
other documents and instruments required to be delivered hereunder.
 


1

--------------------------------------------------------------------------------




1.3.   Effective Time of the Merger. At the Closing, the parties hereto shall
(a) cause an articles of merger substantially in the form of Exhibit B-1 (the
“Nevada Articles of Merger”) to be executed and filed with the Secretary of
State of the State of Nevada, as provided in Section 92A.200 of the NRS,
(b) cause an agreement of merger in substantially the form of Exhibit B-2 (the
“California Agreement of Merger”) to be executed and filed with the Secretary of
State of the State of California, as provided in Section 1103 of the CGCL and
(c) take all such other and further actions as may be required by the NRS, the
CGCL or other applicable Law to make the Merger effective. The Merger shall
become effective as of the date and time of the filing of the Nevada Articles of
Merger and the California Agreement of Merger. The date and time of such
effectiveness are referred to herein as the “Effective Time.”
 
1.4.   Effects of the Merger. Subject to the foregoing, the effects of the
Merger shall be as provided in the applicable provisions of the NRS and the
CGCL.
 
1.5.   Articles of Incorporation and Bylaws of the Surviving Corporation. The
Articles of Incorporation of SPI as in effect immediately prior to the Effective
Time shall be the Articles of Incorporation of the Surviving Corporation until
thereafter changed or amended as provided therein or in accordance with
applicable Law. The Bylaws of SPI as in effect immediately prior to the
Effective Time shall be the Bylaws of the Surviving Corporation until thereafter
changed or amended as provided therein or in accordance with applicable law.
 
1.6.   Directors and Officers. The directors and officers of SPI immediately
prior to the Effective Time shall be the directors and officers of the Surviving
Corporation until their successors shall have been duly elected or appointed and
qualified in accordance with applicable Law or until their earlier death,
resignation or removal in accordance with the Surviving Corporation’s Articles
of Incorporation and Bylaws.
 
ARTICLE 2

 
EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF COMPANY AND SPI
 
2.1.   Effect on Capital Stock. At the Effective Time, by virtue of the Merger
and without any action on the part of SPI or the Company:
 
(a)    Capital Stock of Merger Sub. Each issued and outstanding share of capital
stock of Merger Sub shall by virtue of the Merger and without any action on the
part of any holder thereof, be converted into one share of SPI’s common stock.
Such newly issued shares shall thereafter constitute all of the issued and
outstanding capital stock of the Surviving Corporation.
 
(b)     Conversion of SPI Capital Stock. Subject to other provisions of this
Article 2:
 
(i)   Each issued and outstanding share of SPI’s capital stock immediately prior
to the Effective Time (individually a “Share” and collectively the “Shares”),
other than (i) Shares held by the Company, and (ii) Dissenting Shares, shall, by
virtue of the Merger, automatically be canceled and retired and shall cease to
exist, and each holder of a certificate representing any such shares shall cease
to have any rights with respect thereto, except the right to receive, upon
surrender of any such certificates, the Company’s Common Stock (the “Merger
Consideration”) to be issued or exchanged in consideration therefor upon the
surrender of such certificate in accordance with Section 2.2 and 2.5, without
interest.
 


 


2

--------------------------------------------------------------------------------






 
(ii)    Each Share and Common Stock issued and outstanding immediately prior to
the Effective Time that is restricted or not fully vested shall upon such
conversion have the same restrictions or vesting arrangements as were applicable
to such shares prior to the conversion.
 
(iii)   The capitalization of SPI immediately prior to the Effective Time shall
be set forth on a Merger Consideration certificate to be delivered by SPI to the
Company at Closing (the “Merger Consideration Certificate”). The Company shall
be entitled to rely on the Merger Consideration Certificate in connection with
issuance of the Merger Consideration pursuant to Section 2.2.
 
(iv)   At the Effective Time, each Share held by SPI as treasury stock or held
by the Company immediately prior to the Effective Time shall, by virtue of the
Merger and without any action on the part of SPI, the Company or the holder
thereof, be canceled, retired and cease to exist, and no consideration shall be
delivered with respect thereto.
 
2.2.   Surrender and Exchange.
 
(a)     Promptly after the Effective Time, the Surviving Corporation shall cause
to be mailed to each holder of record of a certificate or certificates (the
“Certificates”) which immediately prior to the Effective Time represented the
Shares, whose shares were converted into the right to receive the Merger
Consideration pursuant to Section 2.1(b), (i) a letter of transmittal (which
shall specify that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon receipt of the Certificates by the Surviving
Corporation, and shall be in such form and have such other provisions as the
Surviving Corporation may reasonably specify) and (ii) instructions for use in
effecting the surrender of the Certificates in exchange for the Merger
Consideration. Upon surrender of a Certificate for cancellation to the Surviving
Corporation or to such agent or agents as may be appointed by the Surviving
Corporation, together with such letter of transmittal, duly completed and
validly executed in accordance with the instructions thereto, the holder of such
Certificate shall be entitled to receive in exchange therefor the Merger
Consideration, and the Certificate so surrendered shall forthwith be cancelled.
Until so surrendered, each Certificate will be deemed from and after the
Effective Time, for all corporate purposes, to evidence the right to receive the
Merger Consideration.
 
(b)     If any portion of the Merger Consideration is to be issued to a Person
other than the registered holder of the Shares represented by the Certificates
surrendered in exchange therefor, it shall be a condition to such payment that
the Certificates so surrendered shall be properly endorsed or otherwise be in
proper form for transfer and that the Person requesting such issuance shall pay
to the Surviving Corporation any transfer or other taxes required as a result of
such payment to a Person other than the registered holder of such Shares or
establish to the satisfaction of the Surviving Corporation that such tax has
been paid or is not payable.
 


3

--------------------------------------------------------------------------------






 
(c)   If, after the Effective Time, Certificates are presented to the Surviving
Corporation, they shall be canceled and exchanged for the Merger Consideration
provided for, and in accordance with the procedures set forth, in this
Article 2.
 
(d)   No fractional shares of Common Stock shall be issued upon the surrender
for exchange of Certificates. In lieu of any such fractional shares, each holder
of Shares who would otherwise be entitled to a fraction of a share of Common
Stock (after aggregating all fractional shares of Common Stock to be received by
such holder) shall receive from the Surviving Corporation an amount of cash
(rounded to the nearest whole cent) payable by check or otherwise equal to the
product of (i) such fraction, multiplied by (ii) the fair market value of the
Common Stock.
 
(e)   Notwithstanding anything to the contrary in this Section 2.2, Surviving
Corporation shall not be liable to any holder of Shares for any amount paid to a
public official pursuant to and in accordance with the requirements of
applicable abandoned property, escheat or similar Laws.
 
(f)   If any Certificate shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact, in form and substance acceptable to the
Surviving Corporation, by the person claiming such Certificate to be lost,
stolen or destroyed, and complying with such other conditions as the Surviving
Corporation may reasonably impose (including the execution of an indemnification
undertaking or the posting of an indemnity bond or other surety in favor of the
Surviving Corporation with respect to the Certificate alleged to be lost, stolen
or destroyed), the Surviving Corporation will deliver to such person the Merger
Consideration issuable in respect of each such Certificate, without interest
thereon.
 
2.3.    Dissenting Shares.
 
(a)     Notwithstanding Section 2.1, Shares outstanding immediately prior to the
Effective Time and held by a holder who is entitled to an appraisal of the fair
market value for such shares and who does not vote in favor of or consent in
writing to the Merger and who otherwise complies with the provisions of
Section 1300 of the CGCL (the “Dissenting Shares”) shall not be converted into
the right to receive any portion of the Merger Consideration as provided in
Section 2.1(b) of this Agreement, unless and until such holder fails to perfect
or withdraws or otherwise loses his right to an appraisal of the fair market
value of his Dissenting Shares. If, after the Effective Time, any such holder
fails to perfect or withdraws or loses his right to an appraisal of the fair
market value of his Dissenting Shares under the CGCL, such Dissenting Shares
shall thereupon be treated as if they had been converted as of the Effective
Time into the right to receive the Merger Consideration to which such holder is
entitled, without interest thereon.
 
(b)     SPI shall give the Company prompt notice of any demands received by the
SPI for the payment of fair market value for Shares, and the Company shall have
the right to direct all negotiations and proceedings with respect to such
demands. SPI shall not make any such payment without the Company’s prior written
consent.
 


 


4

--------------------------------------------------------------------------------






 
2.4.    Additional Actions. If, at any time after the Effective Time, the
Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of SPI or Merger Sub or otherwise to carry out this
Agreement, the officers and directors of the Surviving Corporation shall be
authorized to execute and deliver, in the name and on behalf of SPI or Merger
Sub, all such deeds, bills of sale, assignments and assurances and to take and
do, in the name and on behalf of SPI or Merger Sub, all such other actions and
things as may be necessary or desirable to vest, perfect or confirm any and all
right, title and interest in, to and under such rights, properties or assets in
the Surviving Corporation or otherwise carry out the transactions contemplated
by this Agreement.
 
2.5.    Withholding Taxes; Payments to Public Officials. The Company shall be
entitled to deduct and withhold from any consideration payable or otherwise
deliverable to holders of Shares pursuant to this Agreement such amounts as the
Company may be required to deduct or withhold therefrom under the Code or under
any provision of state, local or foreign Tax Law. To the extent such amounts are
so deducted or withheld, such amounts shall be treated for all purposes under
this Agreement as having been paid to the holders of Shares to whom such amounts
would otherwise have been paid. The Company shall not be liable to holders of
Shares for any cash amounts delivered to any public official pursuant to any
applicable abandoned property, escheat or similar Law.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company and Merger Sub jointly and severally represent and warrant to SPI
that, except as set forth in the disclosure schedules delivered by the Company
and Merger Sub to SPI (the “Company Disclosure Schedule”) which have been
provided to SPI prior to the date hereof:
 
3.1.    Corporate Existence and Power.
 
(a)     The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, and has all corporate
powers and authority and all governmental licenses, authorizations, permits,
consents and approvals required to own, lease and operate its properties and to
carry on its business as now conducted, except for those licenses,
authorizations, permits, consents and approvals the absence of which would not,
individually or in the aggregate, have a Material Adverse Effect on the Company.
The Company is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction where such qualification is necessary, except
for those jurisdictions where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect on the Company.
The Company has heretofore delivered to SPI true and complete copies of the
Company’s Articles of Incorporation and Bylaws as currently in effect.
 
(b)    Merger Sub is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, and has all corporate
powers and authority and all governmental licenses, authorizations, permits,
consents and approvals required to own, lease and operate its properties and to
carry on its business as now conducted, except for those licenses,
authorizations, permits, consents and approvals the absence of which would not,
individually or in the aggregate, have a Material Adverse Effect on Merger Sub.
Merger Sub is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction where such qualification is necessary, except
for those jurisdictions where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect on Merger Sub.
Merger Sub has heretofore delivered to SPI true and complete copies of Merger
Sub’s Articles of Incorporation and Bylaws as currently in effect.
 


5

--------------------------------------------------------------------------------






 
3.2.   Subsidiaries. Except for Merger Sub, the Company does not own, directly
or indirectly, any equity or other ownership interest in any corporation,
partnership, joint venture or other entity or enterprise.
 
3.3.   Corporate Authorization.
 
(a)    The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby are within the
Company’s corporate powers and have been duly authorized by all necessary
corporate action, except for the required approval of the holders of the
Company’s capital stock in connection with the consummation of the Merger. This
Agreement and the Merger have been duly authorized by all necessary corporate
action of the Company in accordance with the NRS. The execution, delivery and
performance by Merger Sub of this Agreement and the consummation of the
transactions contemplated hereby are within Merger Sub’s corporate powers and
have been duly authorized by all necessary corporate action, except for the
required approval of the holders of Merger Sub’s capital stock in connection
with the consummation of the Merger. This Agreement and the Merger have been
duly authorized by all necessary corporate action of Merger Sub in accordance
with the NRS.
 
(b)    Merger Sub’s Board of Directors, at a meeting duly called and held, has
unanimously (i) determined that this Agreement and the transactions contemplated
hereby (including the Merger) are fair to, and in the best interests of, its
shareholders, and (ii) approved and adopted this Agreement and the transactions
contemplated hereby (including the Merger), which approval satisfies in full any
applicable requirements of the NRS. Merger Sub’s Board of Directors, at a
meeting duly called and held, has unanimously (i) determined that this Agreement
and the transactions contemplated hereby (including the Merger) are fair to, and
in the best interests of, its shareholders, and (ii) approved and adopted this
Agreement and the transactions contemplated hereby (including the Merger), which
approval satisfies in full any applicable requirements of the NRS.
 
(c)   This Agreement has been duly executed and delivered by the Company. This
Agreement constitutes, and the Transaction Documents to be executed and
delivered by the Company will constitute, legal, valid and binding obligations
of the Company, enforceable against the Company, as applicable, in accordance
with their respective terms, except to the extent that its enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the enforcement of creditors rights generally or by general
equitable principles. This Agreement has been duly executed and delivered by
Merger Sub. This Agreement constitutes, and the Transaction Documents to be
executed and delivered by Merger Sub will constitute, legal, valid and binding
obligations of Merger Sub, enforceable against Merger Sub, as applicable, in
accordance with their respective terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors
rights generally or by general equitable principles.
 
3.4.   Governmental Authorization. The execution, delivery and performance by
the Company and Merger Sub of this Agreement and the consummation by the Company
and Merger Sub of the transactions contemplated hereby require no action by or
in respect of, or filing with, any governmental body, agency, official or
authority, other than (a) the filing of the Nevada Articles of Merger and other
documents in accordance with the NRS, (b) the filing of the California Agreement
of Merger and other documents in accordance with the CGCL, and (c) any other
filings, approvals or authorizations which, if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect on the Company
or Materially impair the ability of the Company or Merger Sub to consummate the
transactions contemplated by this Agreement.
 


6

--------------------------------------------------------------------------------






 
3.5.   Non-Contravention. The execution, delivery and performance by the Company
and Merger Sub of this Agreement and the consummation by the Company and Merger
Sub of the transactions contemplated hereby do not and will not (i) contravene
or conflict with the Articles of Incorporation or Bylaws of the Company or
Merger Sub, respectively, (ii) assuming compliance with the matters referred to
in Section 3.4, contravene or conflict with or constitute a violation of any
provision of any Law, judgment, injunction, order or decree binding upon or
applicable to the Company, (iii) require the consent or other action of any
Person under, constitute a Default under, or give rise to any right of
termination, cancellation or acceleration of any right or obligation of the
Company or to a loss of any benefit to which the Company is entitled under any
provision of any Material agreement or other instrument binding upon the Company
or any Material license, franchise, permit, certificate, approval or other
similar authorization affecting, or relating in any way to, the assets or
business of the Company, (iv) result in the creation or imposition of any
Material Lien on any asset of the Company, except, in the case of clause (ii),
for such matters as would not, individually or in the aggregate, have a Material
Adverse Effect on the Company or Materially impair the ability of the Company to
consummate the transactions contemplated by this Agreement.
 
3.6.   Compliance with Law and Other Instruments.
 
(a)    The Company holds all Material licenses, permits and authorizations
necessary for the lawful conduct of its business as now being conducted pursuant
to all applicable Laws of all governmental bodies, agencies and other
authorities having jurisdiction over the Company or any part of its operations,
and there are no violations or claimed violations by the Company, or action or
proceeding pending against the Company of any such license, permit or
authorization or any such Law. Section 3.6 of the Company Disclosure Schedule
sets forth all such required licenses, permits and authorizations.
 
(b)   The business of the Company has been and is being conducted in compliance
with all applicable Laws, except for violations or failures to so comply that
would not, individually or in the aggregate, have a Material Adverse Effect on
the Company. No investigation or review by any Regulatory Authority with respect
to the Company is pending or threatened in writing. The Company has not received
any written communication in the past two years from a Regulatory Authority that
alleges that the Company is not in compliance with any applicable Law.
 
3.7.    Capitalization.
 
(a)   The authorized capital stock of the Company consists of 100,000,000 shares
of common stock, par value $0.0001 and 20,000,000 shares of preferred stock. As
of August 1, 2006, there were outstanding 5,000,000 shares of common stock and
no shares of preferred stock. All outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable and free
of preemptive rights. There are no outstanding (i) shares of capital stock or
other voting securities of the Company, (ii) securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company, or (iii) options, restricted stock, stock
appreciation rights, other stock based compensation awards or other rights to
acquire from the Company, or other obligation of the Company to issue, any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of the Company. There are no outstanding
obligations of the Company to repurchase, redeem or otherwise acquire any
securities referred to in clauses (i), (ii) or (iii) above.
 


7

--------------------------------------------------------------------------------






 
(b)     As of the date hereof, there are no outstanding bonds, debentures, notes
or other indebtedness of the Company having the right to vote (or convertible
into or exercisable for Common Stock having the right to vote) on any matters on
which shareholders of the Company may vote.
 
(c)     All of the Common Stock was issued or granted in compliance with all
applicable federal and state securities laws.
 
(d)     To the Knowledge of the Company, there are no voting agreements or
voting trusts between or among any Person or Persons relating to the Company or
the Common Stock. The Company is not obligated to issue or repurchase any shares
of Common Stock for any purpose and no Person has entered into any Contract
(whether preemptive or contractual) for the purchase, subscription or issuance
of any unissued shares or other securities of the Company, whether now or in the
future.
 
(e)     The Company has agreed to register certain Common Stock on Form SB-2 as
set forth on Schedule 3.7(e).
 
3.8.    Company Financial Statements; Absence of Undisclosed Liabilities.
 
(a)     The Company has delivered to SPI the Company’s audited balance sheets as
of December 31, 2005 and the related audited statements of income and cash flows
for the fiscal years then ended, together with the report thereon of the
Company’s independent certified public accountants and the Company’s unaudited
balance sheet as of March 31, 2006 and the related unaudited statements of
income and cash flows for the month ended (collectively, the “Company Financial
Statements”). The Company Financial Statements present fairly the financial
condition, results of operation and cash flows of the Company as of the
respective dates and for the respective periods referred to in such financial
statements, subject to normal year-end adjustments to unaudited financial
statements.
 
(b)     The Company Financial Statements, including the notes thereto, have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied consistently throughout the periods involved (except
as disclosed therein and that unaudited financial statements do not include
notes thereto). No financial statements of any Person other than the Company is
required to be included in the Company Financial Statements.
 
(c)     Except as set forth in the Company Financial Statements, the Company
does not have any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise), except for liabilities and obligations
incurred in the ordinary course of business and which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect on
the Company.
 


 


8

--------------------------------------------------------------------------------


 
 
3.9.    Absence of Certain Changes. Since July 31, 2006, the business of the
Company has been conducted in the ordinary course consistent with past practice
and there has not been any:
 
(a)    event, occurrence or development of a state of circumstances or facts
which would, individually or in the aggregate, have a Material Adverse Effect on
the Company (other than adverse effects arising from the execution and
performance of this Agreement, changes in general economic conditions or changes
applicable generally to the industry) or any event, occurrence or development
which would have a Material Adverse Effect on the ability of the Company to
consummate the Merger;
 
(b)     declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of capital stock or other securities of, or other ownership interests in
the Company;
 
(c)     split, combination, re-classification of any Common Stock or any
amendment of any term of any outstanding security of the Company;
 
(d)     incurrence, assumption or guarantee by the Company of any indebtedness
for borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices;
 
(e)     creation or other incurrence by the Company of any Lien on any asset
other than in the ordinary course consistent with past practices;
 
(f)   transaction or commitment made, or any contract or agreement entered into,
by the Company relating to their assets or business (including the acquisition
or disposition of any assets) or any relinquishment by the Company of any
contract or other right, in either case, Material to the Company, other than
transactions and commitments in the ordinary course consistent with past
practices and those contemplated by this Agreement;
 
(g)     change in any method of accounting, method of tax accounting or
accounting practice by the Company, except for any such change that is
consistent with GAAP or required by reason of a concurrent change in GAAP;
 
(h)     (i) grant of any severance or termination pay to any current or former
director, officer or employee of the Company, (ii) entering into of any
employment, deferred compensation or other similar agreement (or any amendment
to any such existing agreement) with any current or former director, officer or
employee of the Company, (iii) increase in benefits payable under any existing
severance or termination pay policies or employment agreements, (iv) increase in
compensation, bonus or other benefits payable or otherwise made available to
current or former directors, officers or employees of the Company (other than in
the ordinary course of business salary increases for employees other than
officers and directors), or (v) the declaration or payment of any bonuses or
year-end payments to any current or former directors, officers or employees of
the Company;
 
(i)   tax election or any settlement of tax liability, in either case that is
Material to the Company;
 


9

--------------------------------------------------------------------------------


 
 
(j)   asset acquisition or expenditure in excess of $25,000 individually or
$50,000 in the aggregate;
 
(k)     payment, prepayment or discharge of liability other than in the ordinary
course of business or any failure to pay any liability when due;
 
(l)      write-offs or write-downs of any assets of the Company;
 
(m)    creation, termination or amendment of, or waiver of any right under, any
Material Contract of the Company;
 
(n)     event that, if taken during the period from the date of this Agreement
through the Effective Time, would constitute a breach of Section 5.1 hereof; or
 
(o)     agreement or commitment to do any of the foregoing.
 
3.10.  Litigation. There is no action, suit, investigation, audit or proceeding
pending against, or to the Knowledge of the Company threatened against or
affecting, the Company, its officers or directors or any of its properties
before any court or arbitrator or any governmental body, agency or official. No
former shareholder, employee, officer or director of the Company has any claim
pending or to the Knowledge of the Company threatened against the Company, its
officers or directors or any of its properties relating to sales of Common Stock
by the Company or any of the Company’s current or former shareholders. The
Company nor any of its officers and directors nor any of its properties are
subject to any order, writ, judgment, decree or injunction of any court or
arbitrator or any governmental body, agency or official. Section 3.10 of the
Company Disclosure Schedule contains a complete list of all claims brought
against the Company, or pending, since January 1, 2001, together with a brief
statement of the nature and amount of the claim, the court and jurisdiction in
which the claim was brought, the resolution (if resolved), and the availability
of insurance to cover the claim. To the Knowledge of the Company, there are no
facts or circumstances that could reasonably be expected to give rise to any
actions set forth in this Section 3.10.
 
3.11.  Taxes.
 
(a)     Except as set forth in (or resulting from matters set forth in)
Section 3.11 of the Company Disclosure Schedule or as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company:
 
(i)   the Company has prepared and timely filed with the appropriate
governmental agencies all franchise, income and all other Tax returns and
reports required to be filed on or before the Effective Time (collectively the
“Returns”), taking into account any extension of time to file granted to or
obtained on behalf of the Company;
 
(ii)     all Taxes of the Company shown on such Returns or otherwise known by
the Company to be due or payable have been timely paid in full to the proper
authorities, other than such Taxes as are adequately reserved for in accordance
with GAAP;
 
(iii)    all deficiencies resulting from Tax examinations of income, sales and
franchise and all other Returns filed by the Company in any jurisdiction in
which such Returns are required to be so filed have been paid and no claim has
been made by an authority in a jurisdiction where the Company does not file
Returns that is or may be subject to the taxation by that jurisdiction;
 


10

--------------------------------------------------------------------------------


 
 
(iv)    all Returns filed by the Company are correct and complete in all
respects or adequate reserves have been established with respect to any
additional Taxes that may be due (or may become due) as a result of such Returns
not being correct or complete;
 
(v)     to the Knowledge of the Company, no Tax liens have been filed with
respect to any Taxes;
 
(vi)    the Company has made timely payments of the Taxes required to be
deducted and withheld in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party;
 
(vii)   to the Knowledge of the Company, the Company is not liable to suffer any
recapture, clawback or withdrawal of any relief or exemption from Tax howsoever
arising (including the entering into and the consummation of the Merger), and
whether by virtue of any act or omission by the Company or by any other Person
or Persons; and
 
(viii)  to the Knowledge of the Company, the Company is not liable to be
assessed for or made accountable for any Tax for which any other Person or
Persons may be liable to be assessed or made accountable whether by virtue of
the entering into or the consummation of the Merger or by virtue of any act or
acts done by or which may be done by or any circumstance or circumstances
involving or which may involve any other Person or Persons;
 
(b)     The Company is not a party to any agreement, contract, or arrangement
that would, as a result of the transactions contemplated hereby, result,
separately or in the aggregate, in (i) the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code by reason of the
Merger, (ii) the payment of any form of compensation or reimbursement for any
Tax incurred by any Person arising under Section 280G of the Code, or (iii) the
payment of any amounts not deductible by the Company, in whole or in part, by
reason of Section 162(m) of the Code.
 
3.12.  The Company Employee Benefit Plans. The Company has no employee benefit
plans.
 
3.13.  Banking and Finders’ Fees. Except for Roth Capital, LLP, there is no
investment banker, broker, finder or other intermediary, which has been retained
by or is authorized to act on behalf of the Company who might be entitled to any
fee or commission in connection with the transactions contemplated by this
Agreement.
 
3.14.  Environmental Compliance.
 
(a)     The Company is in compliance with all Environmental Laws and all
Environmental Permits (except where non-compliance would not have a Material
Adverse Effect upon the Company).
 
(b)     The Company has not received any written notice regarding any violation
of any Environmental Laws, or any Company Environmental Liabilities, including
any investigatory, remedial or corrective obligations, relating to the Company
or its facilities arising under Environmental Laws.
 


 


11

--------------------------------------------------------------------------------


 
 
3.15.  Interests in Real Property. Section 3.15 of the Company Disclosure
Schedule is the complete and correct list and brief description of all real
property leased by the Company on the Closing Date. The Company does not own any
real property. All real property leases to which the Company is a party are
valid and in full force and effect and are valid and binding on the parties
thereto, assuming enforceability as to the parties other than the Company, and
the Company is in Default of any Material provision thereof.
 
3.16.  Personal Property. The Company has good and marketable title, free and
clear of all title defects, security interests, pledges, options, claims, liens,
encumbrances and restrictions of any nature whatsoever to all inventory and
receivables and to any item of machinery, equipment, or tangible personal
property reflected on the balance sheet of the Company Financial Statements or
used in the business by the Company (regardless of whether reflected on the
balance sheet of the Company Financial Statements).
 
3.17.    Employees, Directors and Officers. Except as disclosed in Section 3.17
of the Company Disclosure Schedules, no unpaid salary or bonuses, other than for
the immediately preceding pay period and other than pursuant to the existing
deferred compensation plans of the Company is now payable to any of the
Company’s officers, directors or employees.
 
3.18.  Contracts. Except as set forth in Section 3.18 of the Company Disclosure
Schedule, the Company is not a party to any:
 
(i)   Contract that involves performance of services or delivery of goods or
materials by or to the Company of an amount or value in excess of $25,000;
 
(ii)     Contract that was not entered into in the ordinary course of business
and that involves expenditures or receipts of the Company in excess of $25,000;
 
(iii)   lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property;
 
(iv)    joint venture, partnership, and other Contract (however named) involving
a sharing of profits, losses, costs, or liabilities by the Company with any
other Person;
 
(v)     Contract containing covenants that in any way purport to restrict in any
material respect the business activity of the Company or any current or future
Affiliate of the Company or limit the freedom of the Company or any current or
future Affiliate of the Company to engage in any line of business or to compete
with any Person anywhere in the world;
 
(vi)    Contract providing for payments to or by any Person based on sales,
purchases, or profits, other than direct payments for goods;
 
(vii)   Contract between the Company, on the one hand, and any Affiliate of the
Company, on the other hand;
 
(viii)  Contract regarding indebtedness for borrowed money (including guaranties
of the obligations of others with respect thereto) or any capitalized lease
obligation or similar arrangement, or under which a Lien on any tangible or
intangible asset of the Company or any of their respective capital stock or
equity securities is imposed;
 


12

--------------------------------------------------------------------------------




(ix)    Contract under which the Company has advanced or loaned money to any of
its Employees other than advancement of expenses in the ordinary course of
business;
 
(x)     Contract covering the employment, compensation or severance, of or
otherwise relating to, any Employee;
 
(xi)   Contract that obligates the Company to act as a guarantor or surety, or
to otherwise provide credit support for any Person, irrespective of the amount
involved or type of underlying liability or obligation;
 
(xii)   Contract that contains obligations of the Company to indemnify third
parties against any type of liability, whether known, unknown, fixed, contingent
or otherwise; and
 
(xiii)  amendment, supplement and modification (whether oral or written) in
respect of any of the foregoing or any Contract, agreement or commitment to
enter into amend, supplement or modify any of the foregoing.
 
3.19.  Affiliate Transactions. There are no Material Contracts or other Material
transactions between the Company and any Affiliate of the Company.
 
3.20.  Insurance and Banking Facilities. The Company has in full force and
effect all insurance and indemnity policies that are customary in coverage and
amount for a company of its size and industry.
 
3.21.  Powers of Attorney and Suretyships. The Company does not have any powers
of attorney outstanding (other than a power of attorney issued in the ordinary
course of business with respect to tax matters or to customs agents and customs
brokers), and, except for obligations as an endorser of negotiable instruments
incurred in the ordinary course of business, the Company does not have any
obligations or liabilities (absolute or contingent) as guarantor, surety,
co-signer, endorser, co-maker, indemnitor or otherwise respecting the obligation
of any other Person.
 
3.22.  Minutes and Stock Records. The Company has provided SPI with complete and
correct copies of the minute books and stock records of the Company. Such items
contain a complete and correct record in all Material respects of all
proceedings and actions taken at all meetings of, and all actions taken by
written consent by, the holders of capital stock of the Company and its Board of
Directors, and all original issuances and subsequent transfers and repurchases
of their respective capital stock.
 
3.23.  Reorganization. The Company has not taken any action, nor aware of any
fact, that would jeopardize the qualification of the Merger as a tax-free
reorganization under Section 368(a)(1)(A) of the Code.
 
3.24.  No Prior Activities. Except for obligations incurred in connection with
its incorporation or the negotiation and consummation of this Agreement and the
transactions contemplated hereby, Merger Sub has neither incurred any obligation
or liability or engaged in any business or activity of any type or kind
whatsoever or entered into any agreement or arrangement with any person or
entity, and has no employees, liabilities or assets.
 


13

--------------------------------------------------------------------------------


 
 
3.25.  Full Disclosure. All of the representations and warranties made by the
Company in this Agreement, and all statements set forth in the certificates
delivered by the Company at the Closing pursuant to this Agreement, are true,
correct and complete in all Material respects and do not contain any untrue
statement of a Material fact or omit to state any Material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents.
 
ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES OF SPI
 
SPI represents and warrants to the Company and Merger Sub that, except as set
forth in the disclosure schedules delivered by SPI to the Company and Merger Sub
(the “SPI Disclosure Schedule”) which have been provided to the Company and
Merger Sub prior to the date hereof:
 
4.1.   Organization; Subsidiaries. SPI is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. SPI has the requisite corporate power and authority and all
necessary government approvals to own, lease and operate its properties and to
carry on its business as now being conducted and as proposed to be conducted,
except where the failure to have such power, authority and governmental
approvals would not, individually or in the aggregate, have a Material Adverse
Effect on SPI. SPI is duly qualified or licensed as a foreign corporation to do
business, and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for such failures to be
so qualified or licensed and in good standing that would not, individually or in
the aggregate, have a Material Adverse Effect on SPI. All SPI subsidiaries are
wholly-owned.
 
4.2.   Articles of Incorporation and Bylaws. SPI has delivered to Welund a true
and correct copy of the Articles of Incorporation and Bylaws or other charter
documents of SPI as amended to date. SPI is not in violation of any of the
provisions of its Articles of Incorporation or Bylaws or equivalent
organizational documents.
 
4.3.   Capital Structure. The authorized capital stock of SPI consists of
20,000,000 shares of Common Stock of which 14,000,000 shares were issued and
outstanding as of the close of business on August 23, 2006, and 20,000,000
shares of Preferred Stock of which none were outstanding on August 23 2006.
Except as set forth in Section 4.3 of the Disclosure Schedule, there are no
other outstanding shares of capital stock or voting securities and no
outstanding commitments to issue any shares of capital stock or voting
securities. All outstanding shares of SPI Common Stock are duly authorized,
validly issued, fully paid and non-assessable and are free of any liens or
encumbrances other than any liens or encumbrances created by or imposed upon the
holders thereof, and are not subject to preemptive rights or rights of first
refusal created by statute, the Articles of Incorporation or Bylaws of SPI or
any agreement to which SPI is a party or by which it is bound. All outstanding
shares of SPI Common Stock were issued in compliance with all applicable federal
and state securities laws. There are no contracts, commitments or agreements
relating to voting, purchase or sale of SPI’s capital stock (i) between or among
SPI and any of its stockholders and (ii) to the best of SPI’s knowledge, between
or among any of SPI’s stockholders.
 


14

--------------------------------------------------------------------------------


 
 
4.4.   Authority. SPI has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of SPI. SPI’s Board of Directors has unanimously
approved the Merger and this Agreement. This Agreement has been duly executed
and delivered by SPI and assuming due authorization, execution and delivery by
Welund, constitutes the valid and binding obligation of SPI enforceable against
SPI in accordance with its terms.
 
4.5.   No Conflicts; Required Filings and Consents.
 
(a)     The execution and delivery of this Agreement by SPI does not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under (i) any provision of
the Articles of Incorporation or Bylaws of SPI, as amended, or (ii) any material
mortgage, indenture, lease, contract or other agreement or instrument, permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to SPI or any of its properties or
assets.
 
(b)   The execution, delivery and performance by SPI of this Agreement and the
consummation by SPI of the transactions contemplated hereby require no action by
or in respect of, or filing with, any governmental body, agency, official or
authority, other than (a) the filing of the Nevada Articles of Merger and other
documents in accordance with the NRS, (b) the filing of the California Agreement
of Merger and other documents in accordance with the CGCL, and (c) any other
filings, approvals or authorizations which, if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect on SPI or
Materially impair the ability of SPI to consummate the transactions contemplated
by this Agreement.
 
4.6.   Financial Statements. SPI has delivered to the Company its unaudited
financial statements (balance sheet, statement of operations and statement of
cash flows) for its wholly-owned subsidiaries for the fiscal year ended 2005 and
interim period ending June 2006 (collectively, the “SPI Financial Statements”).
The SPI Financial Statements accurately set out and describe the financial
condition and operating results of SPI as of the dates, and for the periods,
indicated therein, subject to normal year-end audit adjustments. SPI will
maintain a standard system of accounting established and administered in
accordance with U.S. GAAP.
 
4.7.   Absence of Undisclosed Liabilities. SPI has no material obligations or
liabilities of any nature (matured or unmatured, fixed or contingent) other than
(i) those set forth or adequately provided for in the SPI Financial Statements,
(ii) those incurred in the ordinary course of business and not required to be
set forth in the SPI Financial Statements under U.S. GAAP, (iii) those incurred
in the ordinary course of business since the date of the SPI Financial
Statements and consistent with past practice, and (iv) those incurred in
connection with the execution of this Agreement.
 
4.8.   Absence of Certain Changes. Except as set forth on SPI Disclosure
Schedule, since June 30, 2006 there has not been, occurred or arisen any
material change in SPI’s business or corporate operations or its financial
condition.
 
4.9.   Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation pending before any agency, court or
tribunal, foreign or domestic, or, to the Knowledge of SPI, threatened against
SPI or any of its properties or any of its officers or directors (in their
capacities as such) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect on SPI. There is no judgment, decree
or order against SPI or, to the best Knowledge of SPI, any of its directors or
officers (in their capacities as such), that could prevent, enjoin, or
materially alter or delay any of the transactions contemplated by this
Agreement, or that could reasonably be expected to have a Material Adverse
Effect on SPI.
 


15

--------------------------------------------------------------------------------


 
 
4.10.  Restrictions on Business Activities. There is no agreement, judgment,
injunction, order or decree binding upon SPI which has or could reasonably be
expected to have the effect of prohibiting or Materially impairing any current
or future business practice of SPI, any acquisition of property by SPI or the
overall conduct of business by SPI as currently conducted or as proposed to be
conducted by SPI. SPI has not entered into any agreement under which SPI is
restricted from selling, licensing or otherwise distributing any of its products
to any class of customers, in any geographic area, during any period of time or
in any segment of the market.
 
4.11.  Permits; Company Products. SPI is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exceptions,
consents, certificates, approvals and orders necessary for SPI, to own, lease
and operate its properties or to carry on its business as it is now being
conducted except for any such failures as would not, individually or in the
aggregate, have a Material Adverse Effect on SPI.
 
4.12.  Title to Property.
 
(a)     SPI has good and marketable title to all of its respective properties,
interests in properties and assets, real and personal, reflected in the SPI
Financial Statements or acquired after the June 30, 2006 (except properties,
interests in properties and assets sold or otherwise disposed of since June 30,
2006 in the ordinary course of business), or with respect to leased properties
and assets, valid leasehold interests in, free and clear of all mortgages,
liens, pledges, charges or encumbrances of any kind or character, except (i) the
lien of current taxes not yet due and payable, (ii) such imperfections of title,
liens and easements as do not and will not Materially detract from or interfere
with the use of the properties subject thereto or affected thereby, or otherwise
Materially impair business operations involving such properties, and (iii) liens
securing debt which is reflected on the SPI Financial Statements.
 
(b)     Section 4.12(b) of the SPI Disclosure Schedule also sets forth a true,
correct and complete list of all equipment (the “Equipment”) owned or leased by
SPI, and such Equipment is, taken as a whole, (i) adequate for the conduct of
SPI’s business, consistent with its past practice, and (ii) in good operating
condition (except for ordinary wear and tear).
 
4.13.  Intellectual Property.
 
(a)    SPI owns, or is licensed or otherwise possesses legally enforceable
rights to use all patents, patent rights, trademarks, trademark rights, trade
names, trade name rights, service marks, copyrights, and any applications for
any of the foregoing, maskworks, net lists, schematics, industrial models,
inventions, technology, know-how, trade secrets, inventory, ideas, algorithms,
processes, computer software programs or applications (in both source code and
object code form), and tangible or intangible proprietary information or
material (“Intellectual Property”) that are used or proposed to be used in SPI’s
business as currently conducted or as proposed to be conducted by SPI, except to
the extent that the failure to have such rights have not had and could not
reasonably be expected to have a Material Adverse Effect on SPI.
 


16

--------------------------------------------------------------------------------


 
 
(b)     There is no material unauthorized use, disclosure, infringement or
misappropriation of any Intellectual Property rights of SPI, any trade secret
material to SPI or any Intellectual Property right of any third party to the
extent licensed by or through SPI, by any third party, including any employee or
former employee of SPI. SPI has not entered into any agreement to indemnify any
other person against any charge of infringement of any Intellectual Property,
other than indemnification provisions contained in purchase orders arising in
the ordinary course of business.
 
(c)    SPI is not or will not be as a result of the execution and delivery of
this Agreement or the performance of its obligations under this Agreement, in
breach of any license, sublicense or other agreement relating to the
Intellectual Property or third party Intellectual Property rights, the breach of
which would have a Material Adverse Effect on SPI.
 
4.14.  Taxes.
 
(a)     All Returns required to be filed by or on behalf of SPI have been duly
filed on a timely basis and such Returns are true, complete and correct. All
Taxes shown to be payable on such Returns or on subsequent assessments with
respect thereto, and all payments of estimated Taxes required to be made by or
on behalf of SPI under Section 6655 of the Code or comparable provisions of
state, local or foreign law, have been paid in full on a timely basis, and no
other Taxes are payable by SPI with respect to items or periods covered by such
Returns (whether or not shown on or reportable on such Returns). There are no
liens on any of the Assets of SPI with respect to Taxes, other than liens for
Taxes not yet due and payable or for Taxes that SPI is contesting in good faith
through appropriate proceedings. SPI has not been at any time a member of an
affiliated group of corporations filing consolidated, combined or unitary income
or franchise tax returns for a period for which the statute of limitations for
any Tax potentially applicable as a result of such membership has not expired.
 
(b)   The amount of SPI’s liabilities for unpaid Taxes for all periods through
the date of the Financial Statements do not, in the aggregate, exceed the amount
of the current liability accruals for Taxes reflected on the Financial
Statements, and the Financial Statements properly accrue in accordance with U.S.
GAAP all liabilities for Taxes of SPI payable after the date of the Financial
Statements attributable to transactions and events occurring prior to such date.
No liability for Taxes of SPI has been incurred or material amount of taxable
income has been realized (or prior to and including the Effective Time will be
incurred or realized) since such date other than in the ordinary course of
business.
 
(c)   Welund has been furnished by SPI true and complete copies of (i) relevant
portions of income tax audit reports, statements of deficiencies, closing or
other agreements received by or on behalf of SPI relating to Taxes, and (ii) all
federal, state and foreign income or franchise tax returns and state sales and
use tax Returns for or including SPI for all periods since SPI’s inception as
applicable.
 
(d)   No audit of the Returns of or including SPI by a Governmental Entity is in
process, threatened or, to SPI’s Knowledge, pending (either in writing or
orally, formally or informally). No deficiencies exist or have been asserted
(either in writing or orally, formally or informally) or are expected to be
asserted with respect to Taxes of SPI, and SPI has not received notice (either
in writing or orally, formally or informally) nor does it expect to receive
notice that it has not filed a Return or paid Taxes required to be filed or
paid. SPI is not a party to any action or proceeding for assessment or
collection of Taxes, nor has such event been asserted or threatened (either in
writing or orally, formally or informally) against SPI or any of its Assets. No
waiver or extension of any statute of limitations is in effect with respect to
Taxes or Returns of SPI. SPI has disclosed on its federal and state income and
franchise tax returns all positions taken therein that could give rise to a
substantial understatement penalty within the meaning of Code Section 6662 or
comparable provisions of applicable state tax laws.
 


17

--------------------------------------------------------------------------------


 
 
4.15.  Employee Matters. SPI is in compliance in all Material respects with all
currently applicable Laws respecting employment, discrimination in employment,
terms and conditions of employment, wages, hours and occupational safety and
health and employment practices, and is not engaged in any unfair labor
practice. There are no pending claims against SPI under any workers compensation
plan or policy or for long term disability. SPI has no material obligations
under COBRA or any similar state law with respect to any former employees or
qualifying beneficiaries thereunder.
 
4.16.  Material Contracts.
 
(a)   Section 4.16(a) of the SPI Disclosure Schedule contain a list of all
contracts and agreements to which SPI is a party of an amount or value in excess
of $50,000 and that are material to the business, results of operations, or
condition (financial or otherwise), of SPI taken as a whole (such contracts,
agreements and arrangements as are required to be set forth in Section 4.16(a)
of the SPI Disclosure Schedule being referred to herein collectively as the
“Material Contracts”).
 
(b)   Except as would not, individually or in the aggregate, have a Material
Adverse Effect on SPI, each Material Contract is a legal, valid and binding
agreement, and none of the Material Contracts is in default by its terms or has
been cancelled by the other party; SPI is not in receipt of any claim of default
under any such agreement; and SPI does not anticipate any termination or change
to, or receipt of a proposal with respect to, any such agreement as a result of
the Merger or otherwise. SPI has furnished Welund with true and complete copies
of all such agreements together with all amendments, waivers or other changes
thereto.
 
4.17.  Affiliate Transactions. Except as set forth in Section 4.17 of the
Disclosure Schedule, there are no Material Contracts or other Material
transactions between SPI and any Affiliate of the Company.
 
4.18.  Insurance and Banking Facilities. SPI has in full force and effect all
insurance and indemnity policies that are customary in coverage and amount for a
company of its size and industry.
 
4.19.  Compliance With Laws. SPI has complied with, is not in violation of, and
has not received any notices of violation with respect to, any Laws with respect
to the conduct of its business, or the ownership or operation of its business,
except for such violations or failures to comply as could not reasonably be
expected to have a Material Adverse Effect on SPI.
 
4.20.  Minute Books. The minute book of SPI made available to Welund contains a
complete summary of all meetings of directors and stockholders or actions by
written consent since the time of incorporation of SPI through the date of this
Agreement, and reflect all transactions referred to in such minutes accurately
in all Material respects.
 


18

--------------------------------------------------------------------------------


 
 
4.21.  Complete Copies of Materials. SPI has delivered or made available true
and complete copies of each document which has been requested by Welund or its
counsel in connection with their legal and accounting review of SPI.
 
4.22.  Brokers’ and Finders’ Fees. Except for Roth Capital, LLP, SPI has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agents’ commissions or investment bankers’ fees or any
similar charges in connection with this Agreement or any transaction
contemplated hereby.
 
4.23.  The Company Employee Benefit Plans. SPI has no employee benefit plans
currently in effect.
 
4.24.  Third Party Consents. Except as set forth in Section 4.24 of the
Disclosure Schedule and otherwise provided herein, no consent or approval is
needed from any third party in order to effect the Merger, this Agreement or any
of the transactions contemplated hereby.
 
4.25.  Full Disclosure. All of the representations and warranties made by SPI in
this Agreement, and all statements set forth in the certificates delivered by
SPI at the Closing pursuant to this Agreement, are true, correct and complete in
all Material respects and do not contain any untrue statement of a Material fact
or omit to state any Material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading. The copies of all documents furnished by SPI
pursuant to the terms of this Agreement are complete and accurate copies of the
original documents.
 
ARTICLE 5

 
COVENANTS OF THE COMPANY
 
5.1.   Conduct of the Company Business. Except as set forth in Section 5.1 of
the Company Disclosure Schedule, prior to the Closing Date, except with the
prior written consent of SPI or as expressly contemplated by this Agreement, the
Company and Merger Sub shall:
 
(a)   obtain approval from SPI prior to undertaking any Material new business
opportunity;
 
(b)   notify SPI of any governmental complaints, investigations or hearings (or
communications indicating that the same may be contemplated), adjudicatory
proceedings or submissions involving any Material property or other Material
Assets;
 
(c)   not (i) grant of any severance or termination pay to any current or former
director, officer or employee of the Company or Merger Sub, (ii) enter into of
any employment, deferred compensation or other similar agreement (or any
amendment to any such existing agreement) with any current or former director,
officer or employee of the Company or Merger Sub, (iii) increase in benefits
payable under any existing severance or termination pay policies or employment
agreements, (iv) increase in compensation, bonus or other benefits payable or
otherwise made available to current or former directors, officers or employees
of the Company or Merger Sub (other than in the ordinary course of business
salary increases for employees other than officers and directors), (v)  declare
or pay of any bonuses or year-end payments to any current or former directors,
officers or employees of the Company or Merger Sub, or (vi) establish, adopt, or
amend (except as required by applicable Law), any collective bargaining, bonus,
profit sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other benefit plan or
arrangement covering any current or former director, officer or employee of the
Company or Merger Sub;
 


19

--------------------------------------------------------------------------------


 
 
(d)   not (i) create or incur any indebtedness (or, even if in the ordinary
course of business, not in excess of $50,000 in the aggregate), or (ii) release
or create any Liens of any nature whatsoever except for Permitted Liens;
 
(e)   not make or commit to make any capital expenditure, or enter into any
lease of capital equipment as lessee or lessor;
 
(f)    pay, prepay or discharge any liability other than in the ordinary course
of business or fail to pay any liability when due;
 
(g)   write-off or write-down any assets of the Company except as contemplated
by this Agreement;
 
(h)     not amend the Articles of Incorporation, Bylaws or other governing
instruments of the Company or Merger Sub, except as contemplated by this
Agreement;
 
(i)    not make any changes in its accounting methods or practices or revalue
its Assets, except for (i) those changes required by GAAP, and (ii) changes in
its tax accounting methods or practices that may be necessitated by changes in
applicable Tax Laws;
 
(j)    not issue, sell, pledge, encumber, authorize the issuance of, enter into
any Contract to issue, sell, pledge, encumber, or authorize the issuance of, or
otherwise permit to become outstanding, any additional shares of the Common
Stock, or any stock appreciation rights, or any option, warrant, conversion, or
other right to acquire any such stock, or any security convertible into any such
stock, or pay or declare or agree to pay or declare any dividend or other
distribution with respect to any Common Stock, except for shares to be issued
pursuant to the Company Options outstanding under the any Company stock option
plans;
 
(k)   not make any loan or otherwise arrange for the extension of credit to any
Employee or increase the aggregate amount of any loan currently outstanding to
any Employee;
 
(l)    not sell or otherwise dispose of any Material Asset or make any Material
commitment relating to its Assets other than in the ordinary course of business
or enter into or terminate any lease of real property other than in the ordinary
course of business except as contemplated by this Agreement;
 
(m)     not purchase or redeem, or agree to purchase or redeem, any security of
the Company (including any share of Common Stock);
 
(n)   not waive any stock repurchase rights, accelerate, amend or change the
period of exercisability of options or restricted stock, reprice options granted
under any employee, consultant, director, or other stock plans or authorize cash
payments in exchange for any options granted under any of such plans;
 


20

--------------------------------------------------------------------------------


 
 
(o)   not (i) enter into any new Material Contract, other than in the ordinary
course of business consistent with past practices, or (ii) Materially modify,
amend or terminate any Material Contract to which the Company is a party or
waive, release, or assign any Material rights or claims thereunder, in any such
case in a manner Materially adverse to SPI except as contemplated by this
Agreement;
 
(p)   not take any actions that would make any representation and warranty of
the Company or Merger Sub hereunder inaccurate in any Material respect at the
Effective Time; or
 
(q)   authorize any, or commit or agree to take any of, the foregoing actions.
 
5.2.   Shareholder Approval.
 
(a)   Merger Sub will, as promptly as practicable in accordance with applicable
Law and its Articles of Incorporation and Bylaws, submit this Agreement, the
Merger and related matters for the consideration and approval by Merger Sub’s
shareholders. Such approval by written consent or shareholder vote will be
solicited, in compliance with applicable Laws. If approval is obtained by
written consent Merger Sub shall give, in a timely manner (and shall provide SPI
true and correct copies of) all notices required to be given under NRS. The
information distributed to the holders of shares shall not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading.
 
(b)   The Company will, as promptly as practicable in accordance with applicable
Law and its Articles of Incorporation and Bylaws, submit the reverse split of
its Common Stock, name change to “Solar Power, Inc.” (the “Name Change”) and
related matters for the consideration and approval by the Company’s
shareholders. In connection with soliciting shareholder approval, the Company
shall prepare and distribute to holders of Shares a disclosure statement in
accordance with SEC rules and regulations. Such approval by written consent or
shareholder vote will be solicited, in compliance with applicable Laws. If
approval is obtained by written consent, the Company shall give, in a timely
manner (and shall provide SPI true and correct copies of) all notices required
to be given under NRS. The information distributed to the holders of shares
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.
 
5.3.   Satisfaction of Conditions Precedent. During the term of this Agreement,
the Company will use its commercially reasonable best efforts to satisfy or
cause to be satisfied all the conditions precedent that are set forth in
Article 9, and the Company will use its commercially reasonable best efforts to
cause the Merger and the other transactions contemplated by this Agreement to be
consummated.
 
5.4.   Access. The Company shall afford to SPI, and to the officers, employees,
accountants, counsel, financial advisors and other representatives of SPI,
reasonable access during normal business hours during the period prior to the
Effective Time or the termination of this Agreement to all of the Company’s
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall furnish promptly to SPI, (a) a copy of each
report, schedule, registration statement and other documents filed by it during
such period pursuant to the requirements of federal or state securities laws and
(b) all other information concerning its business, properties and personnel as
SPI or its representatives may reasonably request.
 


21

--------------------------------------------------------------------------------


 
 
5.5.   Notification of Certain Matters. The Company and Merger Sub shall give
prompt notice to SPI of (i) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would cause any of the Company or Merger
Sub representation or warranty contained in this Agreement to be untrue or
inaccurate at or prior to the Effective Time and (ii) any failure of the Company
or Merger Sub to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder; provided, however, that the
delivery of any notice pursuant to this Section 5.5 shall not limit or otherwise
affect the remedies available hereunder to SPI.
 
5.6.   Name Change. The Company shall have filed and received confirmation of
such filing, and provided same to SPI, of the Name Change with the Secretary of
State of the State of Nevada.
 
5.7.   Sale of Current Business. The Company shall have completed the sale of
all of its existing businesses and paid all outstanding liabilities incurred as
of the Closing Date, and provided evidence thereof to SPI.
 
5.8.   Information Provided by Company. The Company and Merger Sub shall provide
SPI with an officer’s certificate certifying that all Material Information
provided by the Company and Merger Sub to SPI does not contain any untrue
statement of a Material fact or omit to state any Material fact necessary in
order to make such statements, in light of the circumstances under which they
were made, misleading.
 
5.9.   Obligations of Merger Sub. The Company shall take all action necessary to
cause Merger Sub to perform its obligations under this Agreement and to
consummate the Merger on the terms and conditions set forth in this Agreement.
 
5.10.  Indemnification. The Articles of Incorporation and the Bylaws of the
Surviving Corporation shall contain the provisions with respect to
indemnification, exculpation and advancement of expenses identical to those set
forth in the Articles of Incorporation and Bylaws of SPI on the date of this
Agreement, which provisions shall not be amended, repealed or otherwise in any
manner that would adversely affect the rights thereunder of individuals who were
directors, officers, employees or agents of SPI at or prior to the Effective
Time, unless such modification is required by Law.
 
ARTICLE 6

 
COVENANTS OF SPI
 
6.1.   Notification of Certain Matters. SPI shall give prompt notice to the
Company and Merger Sub of (i) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would cause any SPI representation or
warranty contained in this Agreement to be untrue or inaccurate at or prior to
the Effective Time and (ii) any failure of SPI to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 6.1 shall not limit or otherwise affect the remedies available hereunder
to the Company and Merger Sub.
 


22

--------------------------------------------------------------------------------


 
 
6.2.   Satisfaction of Conditions Precedent. During the term of this Agreement,
SPI will use its commercially reasonable best efforts to cause the Merger and
the other transactions contemplated by this Agreement to be consummated.
 
6.3.   Conduct of Business. During the term of this Agreement, SPI will conduct
its business in the ordinary course and not intentionally cause a Material
decrease in the value of its Assets, stockholder equity (except as disclosed to
the Company) or business.
 
6.4.   Information Provided by SPI. SPI shall provide the Company with all
Material information and financial statements about SPI necessary for the
Company to satisfy its reporting obligations with all Regulatory Authorities,
including but not limited to the Securities and Exchange Commission and properly
prepare and disseminate material to accredited investors for completing the
private equity financing contemplated in Section 9.1(d). SPI shall provide the
Company with an officer’s certificate certifying that all Material Information
provided by SPI to the Company does not contain any untrue statement of a
Material fact or omit to state any Material fact necessary in order to make such
statements, in light of the circumstances under which they were made,
misleading.
 
ARTICLE 7

 
COVENANTS OF SPI AND THE COMPANY
 
7.1.   Notices of Certain Events. The Company and SPI shall promptly notify the
other party of:
 
(a)   any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
 
(b)   any notice or other communication from any governmental or regulatory
agency in connection with the transactions contemplated by this Agreement; and
 
(c)   any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge, threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to be disclosed pursuant to Articles 3 or 4 or that relate to the
consummation of the transactions contemplated by this Agreement or any other
development causing a breach of any representation or warranty made by a party
hereunder. Delivery of notice pursuant to this Section 7.1 shall not limit or
otherwise affect remedies available to either party hereunder.
 
7.2.   Public Announcements. The Company shall consult with SPI before issuing
any press release or other public statement with respect to this Agreement or
the transactions contemplated herein, and except as may be required by
applicable Law or as advised by counsel, will not issue any such press release
or make any such public statement with respect to this Agreement, the Merger or
any other transactions contemplated by this Agreement without the prior written
consent of SPI.
 


 


23

--------------------------------------------------------------------------------


 
 
7.3.   Transfer Taxes. SPI and the Company shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications or other
documents regarding any real property transfer or gains, sales, use, transfer,
value added, stock transfer and stamp taxes, any transfer, recording,
registration and other fees, and any similar taxes which become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed on or before the Effective Time. SPI , Merger Sub and the
Company agree that the Company (prior to the Merger) and the Surviving
Corporation (following the Merger) will pay any real property, transfer or gains
tax, stamp tax, stock transfer tax, or other similar tax imposed on the Merger
or the surrender of the Shares pursuant to the Merger (collectively, “Transfer
Taxes”), excluding any Transfer Taxes as may result from the transfer of
beneficial interests in the Shares other than as a result of the Merger, and any
penalties or interest with respect to the Transfer Taxes. The Company agrees to
cooperate with the Surviving Corporation in the filing of any returns with
respect to the Transfer Taxes.
 
7.4.   Reasonable Efforts. The parties further agree to use commercially
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Merger and the other
transactions contemplated by this Agreement, including (A) the obtaining of all
other necessary actions or nonactions, waivers, consents, licenses, permits,
authorizations, orders and approvals from governmental authorities and the
making of all other necessary registrations and filings, (B) the obtaining of
all consents, approvals or waivers from third parties related to or required in
connection with the Merger that are necessary to consummate the Merger and the
transactions contemplated by this Agreement or required to prevent a Material
Adverse Effect on the Company from occurring prior to or after the Effective
Time, (C) the satisfaction of all conditions precedent to the parties’
obligations hereunder, and (D) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement. Notwithstanding the foregoing
or any other provision of this Agreement, nothing in this Section 7.4 shall
limit a party’s right to terminate this Agreement pursuant to Section 10.1, so
long as such party has up to then complied with its obligations under this
Section 7.4.
 
7.5.   Fees and Expenses. All fees and expenses incurred by the Company and
Merger Sub in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Company, whether or not the Merger is consummated.
All fees and expenses incurred by SPI in connection with this Agreement and the
transactions contemplated hereby shall be paid by SPI. Fees and expenses
incurred by any party in connection with the transactions contemplated by this
Agreement shall include, without limitation, fees and expenses incurred for
legal, financial, accounting and other advisors.
 
ARTICLE 8
 
INDEMNIFICATION
 
8.1.   Indemnification of SPI. Subject to the limitations contained in this
Article 8, the Company shall defend, indemnify and hold harmless SPI and its
respective officers, directors, stockholders, employees and agents from and
against any and all losses, claims, judgments, liabilities, demands, charges,
suits, penalties, costs or expenses, including court costs and attorneys’ fees
(“Claims and Liabilities”) with respect to or arising from (i) the breach of any
warranty or any inaccuracy of any representation made by the Company in this
Agreement (as each such representation or warranty would read if all
qualifications as to Material Adverse Effect were deleted therefrom), or
(ii) the breach of any covenant or agreement made by the Company in this
Agreement.
 


24

--------------------------------------------------------------------------------


 
 
8.2.   Indemnification of the Company. SPI shall defend, indemnify and hold
harmless the Company, and its officers, directors, shareholders, employees and
agents from and against any and all Claims and Liabilities with respect to or
arising from (i) breach of any warranty or any inaccuracy of any representation
made by SPI, or (ii) breach of any covenant or agreement made by SPI in this
Agreement.
 
8.3.   Limitation on Liability. Notwithstanding anything to the contrary, the
Company’s aggregate liability under Section 8.1(a) and SPI’s aggregate liability
under Section 8.2 (other than with respect to any fraud, intentional
misrepresentation or willful breach) shall be limited to $350,000.
 
8.4.   Claims Procedure. Promptly after the receipt by any indemnified party
(the “Indemnitee”) of notice of the commencement of any action or proceeding
against such Indemnitee, such Indemnitee shall, if a claim with respect thereto
is or may be made against any indemnifying party (the “Indemnifying Party”)
pursuant to this Article 8, give such Indemnifying Party written notice of the
commencement of such action or proceeding and give such Indemnifying Party a
copy of such claim and/or process and all legal pleadings in connection
therewith. The failure to give such notice shall not relieve any Indemnifying
Party of any of its indemnification obligations contained in this Article 8,
except where, and solely to the extent that, such failure actually and
Materially prejudices the rights of such Indemnifying Party. Such Indemnifying
Party shall have, upon request within thirty (30) days after receipt of such
notice, but not in any event after the settlement or compromise of such claim,
the right to defend, at its own expense and by its own counsel reasonably
acceptable to the Indemnitee, any such matter involving the asserted liability
of the Indemnitee; provided, however, that if the Indemnitee determines that
there is a reasonable probability that a claim may Materially and adversely
affect it, other than solely as a result of money payments required to be
reimbursed in full by such Indemnifying Party under this Article 8 or if a
conflict of interest exists between Indemnitee and the Indemnifying Party, the
Indemnitee shall have the right to defend, compromise or settle such claim or
suit; and, provided, further, that such settlement or compromise shall not,
unless consented to in writing by such Indemnifying Party, which shall not be
unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article 8 to indemnify an
Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article 8, except
where, and solely to the extent that, such failure actually and Materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee; provided,
however, that if the Indemnitee shall fail to consent to the settlement of such
a claim by the Indemnifying Party, which settlement (i) the claimant has
indicated it will accept, and (ii) includes an unconditional release of the
Indemnitee and its Affiliates by the claimant and imposes no Material
restrictions on the future activities of the Indemnitee and its affiliates, the
Indemnifying Party shall have no liability with respect to any payment required
to be made to such claimant in respect of such claim in excess of the proposed
amount of settlement. If the Indemnitee is defending the claim as set forth
above, the Indemnitee shall have the right to settle or compromise any claim
against it after consultation with, but without the prior approval of, any
Indemnifying Party, provided, however, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee.
 


25

--------------------------------------------------------------------------------


 
 
8.5.   Exclusive Remedy. Each of the parties hereto acknowledges and agrees
that, from and after the Closing Date, its sole and exclusive monetary remedy
with respect to any and all claims relating to the subject matter of this
Agreement shall be pursuant to the indemnification provisions set forth in this
Article 8, except that nothing in this Agreement shall be deemed to constitute a
waiver of any injunctive or other equitable remedies or any tort claims of, or
causes of action arising from, intentionally fraudulent misrepresentation,
willful breach or deceit.
 
ARTICLE 9

 
CONDITIONS TO MERGER
 
9.1.   Condition to Obligation of Each Party to Effect the Merger. The
respective obligations of SPI, Merger Sub and the Company to consummate the
transactions contemplated herein are subject to the satisfaction or waiver in
writing at or prior to the Effective Time of the following conditions.
 
(a)   No Injunctions. No temporary restraining order, preliminary or permanent
injunction issued by any court of competent jurisdiction preventing the
consummation of the transactions contemplated herein shall be in effect;
provided, however, that each party shall have used its commercially reasonable
best efforts to prevent the entry of such orders or injunctions and to appeal as
promptly as possible any such orders or injunctions and to appeal as promptly as
possible any such orders or injunctions that may be entered.
 
(b)   Company Shareholder Approval. The name change and the reverse split of the
Company’s Common Stock shall have been approved and adopted by the requisite
vote of the Company and the Company’s shareholders in accordance with the
Company’s Articles of Incorporation and the NRS.
 
(c)   SPI Shareholder Approval. This Agreement and the Merger shall have been
approved and adopted by the requisite vote of SPI and SPI’s shareholders in
accordance with SPI’s Articles of Incorporation and the CGCL.
 
(d)   Financing by the Company. The Company shall have received equity financing
of approximately $10,000,000 on terms mutually acceptable to both parties.
 
9.2.   Additional Conditions to Obligations of SPI. The obligations of SPI to
consummate the transactions contemplated herein are also subject to the
satisfaction or waiver in writing at or prior to the Effective Time of the
following conditions.
 
(a)   Representations and Warranties. The representations and warranties of the
Company and Merger Sub contained in this Agreement and in any certificate or
other writing delivered to SPI pursuant hereto shall be true and correct on and
as of the Effective Time with the same force and effect as if made on and as of
the Effective Time, and SPI shall have received a certificate to such effect
signed by the President and the Chief Executive Officer of the Company.
 


26

--------------------------------------------------------------------------------


 
 
(b)   Agreements and Covenants. The Company and Merger Sub shall have performed
or complied with all agreements and covenants required by this Agreement to be
performed or complied with by them on or prior to the Effective Time, and SPI
shall have received a certificate to such effect signed by the President and
Chief Executive Officer of the Company.
 
(c)   Certificate of Secretary. The Company shall have delivered to SPI a
certificate executed by the Secretary of the Company certifying: (i) resolutions
duly adopted by the Board of Directors and shareholders of the Company and
Merger Sub authorizing this Agreement and the Merger; (ii) the Articles of
Incorporation and Bylaws of the Company and Merger Sub as in effect immediately
prior to the Effective Time, including all amendments thereto; and (iii) the
incumbency of the officers of the Company executing this Agreement and all
agreements and documents contemplated hereby.
 
(d)   Consents Obtained. All consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by the
Company and Merger Sub for the authorization, execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
shall have been obtained and made by the Company and Merger Sub including,
without limitation, those set forth on Schedule 9.2(d), except for such
consents, waivers, approvals, authorizations and orders, which if not listed in
Schedule 9.2(d) and not obtained, and such filings, which if not listed in
Schedule 9.2(d) and not made, would not be reasonably likely to have a Material
Adverse Effect on the Company or the Surviving Corporation.
 
(e)   Absence of Material Adverse Effect. Since the date of the this Agreement,
there shall not have been any Material Adverse Effect on the Company or Merger
Sub, other than any change that shall result from general economic conditions or
conditions generally affecting the industry in which the Company conducts
operations.
 
(f)   Opinion of Counsel. SPI shall have received the opinion of Kruse Landa
Maycock & Ricks, counsel to the Company and Merger Sub, dated as of the Closing
Date, in the form attached hereto as Exhibit D.
 
(g)   Resignation of Officers and Directors. SPI shall have received letters of
resignation from each of the officers and directors of the Company and Merger
Sub immediately prior to the Effective Time, which resignations in each case
shall be effective as of the Effective Time.
 
(h)   Name Change. SPI shall have received confirmation of the filing of the
Name Change by the Company with the Secretary of State of the State of Nevada.
 
(i)   Sale of Current Business. SPI shall have received executed transaction
documents regarding the sale of all of the Company’s businesses in effect prior
to the Closing Date and payment of all outstanding liabilities incurred as of
the Closing Date.
 
(j)   Appointment of Officers and Directors. The Company shall have appointed
Stephen C. Kircher and Larry D. Kelly as the only members of the Board of
Directors of the Company, and appointed Stephen C. Kircher as the Chief
Executive Officer, Secretary and President of the Company and Glenn E. Carnahan
as the Chief Financial Officer of the Company.
 


27

--------------------------------------------------------------------------------


 
 
9.3.   Additional Conditions to Obligations of the Company. The obligations of
the Company to consummate the transactions contemplated herein are also subject
to the satisfaction or waiver in writing at or prior to the Effective Time of
the following conditions.
 
(a)   Representations and Warranties. The representations and warranties of SPI
contained in this Agreement and in any certificate or other writing delivered to
the Company pursuant hereto shall be true and correct in all respects on and as
of the Effective Time, with the same force and effect as if made on and as of
the Effective Time and the Company shall have received a certificate to such
effect signed by the President and the Chief Executive Officer of SPI.
 
(b)   Agreements and Covenants. SPI shall have performed or complied with all
agreements and covenants required by this Agreement to be performed or complied
with by them on or prior to the Closing and the Company shall have received a
certificate to such effect signed by the President and the Chief Executive
Officer of SPI.
 
(c)   Opinion of Counsel. The Company shall have received the opinion of
Bullivant Houser Bailey PC, counsel to SPI, dated as of the Closing Date, in the
form attached hereto as Exhibit C.
 
(d)   Investment Representation. Each holder of Shares to be exchanged as
provided in Section 2.2 shall have executed the Investment Representation Letter
attached hereto as Exhibit E.
 
(e)   Delivery of Financial Statements. SPI shall deliver all audited and
unaudited financial statements as are necessary for the Company to meet its
reporting obligations under rules and regulations promulgated by the SEC
including periodic reports, current report and proposed registration statement
contemplated to be filed under form SB-2. Such financial statements shall
include predecessor financial statements of acquired subsidiaries, proforma
financial statements and schedules to the extent necessary.
 
ARTICLE 10

 
TERMINATION
 
10.1.  Termination. This Agreement may be terminated at any time prior to the
Effective Time:
 
(a)   by mutual written agreement duly authorized by the Boards of Directors of
the Company and SPI;
 
(b)   by either party, if the other party has breached any representation,
warranty, covenant or agreement of such other party set forth in this Agreement
and such breach has resulted or can reasonably be expected to result in a
Material Adverse Effect on either party or would prevent or materially delay the
consummation of the Merger;
 
(c)   by either party if the required approval of the shareholders of either
party shall not have been obtained by reason of the failure to obtain the
required vote;
 


28

--------------------------------------------------------------------------------


 
 
(d)   by either party, if all the conditions to the obligations of such party
for Closing the Merger shall not have been satisfied or waived on or before the
Final Date (as defined below) other than as a result of a breach of this
Agreement by the terminating party; or
 
(e)   by either party, if a permanent injunction or other order by any Federal
or state court which would make illegal or otherwise restrain or prohibit the
consummation of the Merger shall have been issued and shall have become final
and nonappealable.
 
As used herein, the “Final Date” shall be October 31, 2006.
 
10.2.  Notice of Termination. Any termination of this Agreement under
Section 10.1 above will be effective by the delivery of written notice of the
terminating party to the other party hereto.
 
10.3.  Effect of Termination. In the case of any termination of this Agreement
as provided in this Section 10, this Agreement shall be of no further force and
effect (except as provided in Section 10.4) and nothing herein shall relieve any
party from liability for any breach of this Agreement.
 
ARTICLE 11

 
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
 
All representations, warranties and covenants of the parties contained in this
Agreement will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the parties to this Agreement, until the
date that is the first anniversary of the Closing Date, whereupon such
representations, warranties and covenants will expire (except for covenants that
by their terms survive for a longer period).
 
ARTICLE 12

 
GENERAL PROVISIONS
 
12.1.  Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified; (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two days after deposit with a nationally
recognized overnight courier, specifying two day delivery, with written
verification of receipt. All communications shall be sent to the parties at the
following addresses or facsimile numbers specified below (or at such other
address or facsimile number for a party as shall be designated by ten days
advance written notice to the other parties hereto):
 
(a)     If to SPI:
 
Solar Power, Inc.
4080 Cavitt Stallman Road, Suite 100
 
 
29

--------------------------------------------------------------------------------


 
 
Granite Bay, California 95746
Attn: Stephen C. Kircher
Ph: (916) 789-0833
Fax: (916) 789-7411
 
with a copy to (which shall not constitute notice):
 
Bullivant Houser Bailey PC
1415 L Street, Suite 1000
Sacramento, California 95814
Attn: Mark C Lee
Ph: (916) 930-2500
Fax: (916) 930-2501
 
(b)     If to the Company or Merger Sub:
 
Welund Fund, Inc.
136 East South Temple, Suite 2112
Salt Lake City, Utah 84111
Attn: Terrell W. Smith
Ph: (801) 521-5703
 
Fax: (801) 521-6325
 
with a copy to (which shall not constitute notice):
 
Kruse Landa Maycock & Ricks
136 East South Temple, Suite 2100
Salt Lake City, Utah 84111
Attn: James R. Kruse
Ph: (801) 531-7090
Fax: (801) 531-7091
 
12.2.  Amendment. To the extent permitted by Law, this Agreement may be amended
by a subsequent writing signed by each of the parties upon the approval of the
Boards of Directors of each of the parties, whether before or after any
shareholder approval of the issuance of the Merger Consideration has been
obtained; provided, that after any such approval by the holders of Shares, there
shall be made no amendment that pursuant to the CGCL requires further approval
by such shareholders without the further approval of such shareholders.
 
12.3.  Waiver. At any time prior to the Closing, any party hereto may with
respect to any other party hereto (a) extend the time for performance of any of
the obligations or other acts, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto, or
(c) waive compliance with any of the agreements or conditions contained herein.
Any such extension or waiver shall be valid if set forth in an instrument in
writing signed by the party or parties to be bound thereby.
 
12.4.  Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other rights. Except as otherwise provided hereunder, all
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
 


30

--------------------------------------------------------------------------------


 
 
12.5.  Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
12.6.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible, in a mutually acceptable manner, to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
12.7.  Entire Agreement. This Agreement (including the Company Disclosure
Schedule and SPI Disclosure Schedule together with the Transaction Documents and
the exhibits and schedules attached hereto and thereto and the certificates
referenced herein) constitutes the entire agreement and supersedes all prior
agreements and undertakings both oral and written, among the parties, or any of
them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein.
 
12.8.  Assignment. No party may assign this Agreement or assign its respective
rights or delegate their duties (by operation of Law or otherwise), without the
prior written consent of the other party. This Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.
 
12.9.  Parties In Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, including, without limitation, by way of subrogation.
 
12.10.  Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with the laws of the State of California as applied to
contracts that are executed and performed in California, without regard to the
principles of conflicts of law thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Sacramento
County, California, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
 


31

--------------------------------------------------------------------------------


 
 
12.11.  Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement shall
become effective when counterparts have been signed by each of the parties and
delivered by facsimile or other means to the other party. Any party who delivers
a signature page via facsimile agrees to later deliver an original counterpart
to all other parties.
 
12.12.  Attorneys Fees. If any action or proceeding relating to this Agreement,
or the enforcement of any provision of this Agreement is brought by a party
hereto against any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).
 
12.13.  Gender. For purposes of this Agreement, references to the masculine
gender shall include feminine and neuter genders and entities.
 


 
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]
 


 


 


 


 


 


 


32

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have caused this Agreement and Plan of Merger to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 

 
SOLAR POWER, INC., a California corporation
         
By:  /s/ Steven
Kircher                                                              
 
Name: Steven
Kircher                                                               
 
Title:  President                                                                         
         
WELUND FUND, INC., a Nevada corporation
         
By:  /s/ Steven
Strasser                                                             
 
Name:  Steven
Strasser                                                             
 
Title:
President                                                                          
         
WELUND ACQUISITION CORP., a Nevada corporation
         
By:   /s/ Terrell W.
Smith                                                           
 
Name:  Terrell W.
Smith                                                           
 
Title:
President                                                                          



















33

--------------------------------------------------------------------------------






EXHIBIT A
CERTAIN DEFINITIONS
 
The following terms, as used in the Purchase Agreement, have the following
meanings:
 
“Affiliate” shall mean with respect to any Person, any individual, corporation,
partnership, firm, joint venture, limited liability company, association,
joint-stock company, trust, unincorporated organization or Governmental Entity,
or other Person directly or indirectly controlling, controlled by or under
common control with such Person, including all officers and directors of such
Person.
 
“Agreement” shall have the meaning as set forth in the Preamble.
 
“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.
 
“California Agreement of Merger” shall have the meaning as set forth in Section
1.3 of the Agreement.
 
“Claims and Liabilities” shall have the meaning as set forth in Section 8.1(a)
of the Agreement.
 
“Closing” shall have the meaning as set forth in Section 1.2 of the Agreement.
 
“Closing Date” shall have the meaning as set forth in Section 1.2 of the
Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” shall mean the issued and outstanding shares of common stock, no
par value, of the Company.
 
“Company” shall have the meaning as set forth in the Preamble.
 
“Company Disclosure Schedule” shall mean the written disclosure schedule
delivered on or prior to the date hereof by the Company to SPI that is arranged
in paragraphs corresponding to the numbered and lettered paragraphs
corresponding to the numbered and lettered paragraphs contained in the
Agreement.
 
“Company Environmental Liabilities” mean any and all liabilities of or relating
to the Company, whether contingent or fixed, actual or potential, known or
unknown, which (i) arise under or relate to matters covered by Environmental
Laws and (ii) relate to actions occurring or conditions existing on or prior to
the Closing Date.
 
“Company’s Financial Statements” shall have the meaning as set forth in Section
3.8 of the Agreement.
 


A - 1

--------------------------------------------------------------------------------


 
 
“Company Option” or “Company Options” shall have the meaning as set forth in
Section 2.4(a) of the Agreement.
 
“Contract” means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound or affecting such
Person’s capital stock, Assets or business.
 
“Default” shall mean (i) any breach or violation of or default under any
Contract, Order or Permit, (ii) any occurrence of any event that with the
passage of time or the giving of notice or both would constitute a breach or
violation of or default under any Contract, Order or Permit, or (iii) any
occurrence of any event that with or without the passage of time or the giving
of notice would give rise to a right to terminate or revoke, change the current
terms of, or renegotiate, or to accelerate, increase, or impose any Liability
under, any Contract, Order or Permit.
 
“Dissenting Shares” shall have the meaning as set forth in Section 2.3 of the
Agreement.
 
“Effective Time” shall have the meaning as set forth in Section 1.3 of the
Agreement.
 
“Employees” shall have the meaning as set forth in Section 3.20 of the
Agreement.
 
“Environmental Laws” mean any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions, relating to
human health, the environment or to emissions, discharges or releases of
pollutants, contaminants or other Hazardous Substances or wastes into the
environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants or other Hazardous Substances or wastes or the clean-up
or other remediation thereof.
 
“Environmental Permits” means, with respect to any Person, all permits,
licenses, franchises, certificates, approvals and other similar authorizations
of governmental authorities relating to or required by Environmental Laws and
affecting, or relating in any way to, the business of such Person as currently
conducted.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“Final Date” shall have the meaning as set forth in Section 10.1 of the
Agreement.
 
“GAAP” shall have the meaning as set forth in Section 3.8(b) of the Agreement.
 
“Governmental Entity” shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, state or
local, domestic or foreign.
 
“Indemnifying Party” shall have the meaning as set forth in Section 8.3 of the
Agreement.
 
“Indemnitee” shall have the meaning as set forth in Section 8.3 of the
Agreement.
 


A - 2

--------------------------------------------------------------------------------


 
 
“Knowledge” means the actual knowledge of the officers of a party, and knowledge
that a reasonable person in such capacity should have after due inquiry.
 
“Law” shall mean any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect to such asset.
 
“Material” and “Materially” for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.
 
“Material Adverse Effect” means, with respect to any Person, a Material adverse
effect on the condition (financial or otherwise), business, assets, liabilities
or the reported or future results or prospects of such Person and its
Subsidiaries taken as a whole.
 
“Merger” shall have the meaning as set forth in the Recitals.
 
“Merger Consideration” shall have the meaning as set forth in Section 2.1(b)(i)
of the Agreement.
 
“Merger Consideration Certificate” shall have the meaning as set forth in
Section 2.1(b)(ii) of the Agreement.
 
“Merger Sub” shall have the meaning as set forth in the Preamble.
 
“NASD” means National Association of Securities Dealers, Inc.
 
“Nevada Articles of Merger” shall have the meaning as set forth in Section 1.3
of the Agreement.
 
“Order” shall mean any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.
 
“SPI” shall have the meaning as set forth in the Preamble.
 
“SPI Disclosure Schedule” shall mean the written disclosure schedule delivered
on or prior to the date hereof by SPI to the Company that is arranged in
paragraphs corresponding to the numbered and lettered paragraphs corresponding
to the numbered and lettered paragraphs contained in the Agreement.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.
 
 


A - 3

--------------------------------------------------------------------------------


 
 
“Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, consent, easement, filing, franchise,
letter of good standing, license, notice, permit, qualification, registration or
right of or from any Governmental Entity (or any extension, modification,
amendment or waiver of any of these) to which any Person is a party or that is
or may be binding upon or inure to the benefit of any Person or its securities,
Assets or business, or any notice, statement, filing or other communication to
be filed with or delivered to any Governmental Entity.
 
“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workers’ compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmen’s and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of the
Company which were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do not in the aggregate Materially
detract from the value of its property or Materially impair the use thereof in
the operation of its business.
 
“Regulatory Authorities” shall mean, collectively, the Federal Trade Commission,
the United States Department of Justice, and all foreign, federal, state and
local regulatory agencies and other Governmental Entities or bodies having
jurisdiction over the parties and their respective Assets, employees, businesses
and/or Subsidiaries, including the NASD and the Securities and Exchange
Commission.
 
“Returns” shall have the meaning as set forth in Section 3.11(a)(i) of the
Agreement.
 
“Share” or “Shares” shall have the meaning as set forth in Section 2.1(b)(i) of
the Agreement.
 
“SPI” shall have the meaning as set forth in the Preamble.
 
“SPI Disclosure Schedule” shall mean the written disclosure schedule delivered
on or prior to the date hereof by SPI to the Company that is arranged in
paragraphs corresponding to the numbered and lettered paragraphs corresponding
to the numbered and lettered paragraphs contained in the Agreement.
 
“Surviving Corporation” shall have the meaning as set forth in Section 1.1 of
the Agreement.
 
“Tax” or “Taxes” shall mean all United States federal, state, provincial, local
or foreign taxes and any other applicable duties, levies, fees, charges and
assessments that are in the nature of a tax, including income, gross receipts,
property, sales, use, license, excise, franchise, ad valorem, value-added,
transfer, severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the Code), customs, capital stock, real
property, personal property, alternative or add-on minimum, estimated, social
security payments, and health taxes and any deductibles relating to wages,
salaries and benefits and payments to subcontractors, together with all
interest, penalties and additions imposed with respect to such amounts.
 
“Transaction Documents” means the Agreement and any other document executed and
delivered pursuant hereto together with any exhibits or schedules to such
documents.
 
“Transfer Taxes” shall have the meaning as set forth in Section 7.3 of this
Agreement.
 
 
A - 4


--------------------------------------------------------------------------------